Citation Nr: 1203678	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-22 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Chapter 30 educational benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1996 to March 1999.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision issued by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2010, the Veteran testified at a Board hearing at the Phoenix, Arizona RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide notice to the Veteran and to afford the Veteran and an opportunity to provide additional evidence.  

In education benefits claims, VA has a duty to notify a claimant of any information and evidence that is necessary to substantiate the claim, inform the claimant which information and evidence, if any, the claimant is to provide to VA, and which information and evidence, if any, VA will try to obtain for the claimant.  38 C.F.R. § 21.1031(b) (2011).  

In general, to be eligible for Chapter 30 education benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985, and have served an obligated period of active duty or be discharged under specific circumstances.  38 U.S.C.A. §3011(a)(1)(A) (West 2002 & Supp. 2011); 38 C.F.R. § 21.7042(a)(1), (2), (5) (2011).  There is a 10-year period of eligibility, or delimiting date, during which an individual may be entitled to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7050 (2011).  

An extended period of eligibility may be granted when it is determined that a veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from a veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2011).  

The disabling effects of chronic alcoholism are not considered the result of willful misconduct.  38 C.F.R. § 21.7051(a)(2) (2011).  Disabling effects of chronic alcoholism include alcohol-induced physical or mental disorders or both, such as habitual intoxication, withdrawal, delirium, amnesia, dementia, and other like manifestations of chronic alcoholism which, in the particular case, have been medically diagnosed as manifestations of alcohol dependency or chronic alcohol abuse and are determined to have prevented commencement or completion of the chosen program of education.  38 C.F.R. § 21.7020(b)(38) (2011).

VA must receive a claim for an extended period of eligibility, by the later of the following dates: (1) one year from the date on which a veteran's original period of eligibility ended; or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c) (2011). 

The Veteran served on active duty for 30 months, from September 1996 to March 1999.  Her initial enlistment requirement was for 3 years.  She received an honorable discharge, with a separation code of HRB and a narrative separation reason of Homosexual Conduct Admission.  In an April 2010 email, a Department of Defense official indicated that the separation code is not considered for the convenience of the government; rather it is considered a condition interfering with duty.

Here, the Veteran's claim was initially denied because she did not meet the basic eligibility requirements due to serving less than her initial enlistment requirement of 3 years.  In the statement of the case, however, VA found that she would be entitled to 30 months of benefits (one month of benefits for each month of service), based on her discharge status of a condition interfering with duty.  VA determined, however, that the Veteran was still not entitled to benefits because her delimiting date had passed, as she had not used her benefits within 10 years of discharge.  At the November 2010 Board hearing, the Veteran asserted that because she had filed her claim within 10 years, she was within the delimiting date.  She also testified that she had been unable to use her education benefits because she was an addict and it took her some time to get her life back together after service discharge.  She did not, however, indicate if the addiction was chronic alcoholism which caused a mental or physical disability.

The Board notes that the Veteran was not provided notice of the laws and regulations that entitling her to one month of benefits for each month of her active duty service.  The Veteran was also not provided notice of the laws and regulations governing the existence of a delimiting date, nor of the provisions that indicate how an extension of that date may be obtained.  Thus, she was not given the opportunity to provide evidence essential to proving her entitlement to education benefits.  

The Board notes that the Veteran filed her claim for education benefits in March 2009 within a year of the expiration of her delimiting date, March 2009.  Although she did not state that she was seeking an extension of her delimiting date in her original claim, at the November 2010 Board hearing, she asserted that because she filed a claim within that 10-year period, she was within her delimiting date.  The Board has interpreted this argument as a request for an extension of that date, effective the date of her original March 2009 claim for education benefits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding her claim for entitlement to Chapter 30 education benefits.  That notice must include providing the laws and regulations under which she is entitled to education benefits based on her discharge status due to a condition interfering with duty.  The notice must also include the applicable laws and regulations regarding delimiting dates and the extension of delimiting dates.  The Veteran must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


